Case 1:08-cr-00715-DKW Document 57 Filed 10/08/20 Page 1 of 8        PageID #: 452




                 IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF HAWAI‘I

 UNITED STATES OF AMERICA,                   Case No. 08-cr-00715-DKW

             Plaintiff,                      ORDER DENYING
                                             DEFENDANT’S MOTION FOR
       vs.                                   COMPASSIONATE RELEASE

 LESLIE UEKI,

             Defendant.


      Approximately twelve years into his twenty-year sentence, Leslie Ueki

(“Defendant”) asks the Court to reduce his sentence to time served because his

medical conditions, coupled with the COVID-19 pandemic, present extraordinary

and compelling circumstances warranting such a reduction. For the reasons set

forth below, the Court disagrees, and the motion is DENIED.

                           RELEVANT BACKGROUND

      On July 17, 2009, Defendant pled guilty to methamphetamine distribution-

related offenses. Dkt. Nos. 29, 30. Defendant was sentenced to twenty-two years

imprisonment and ten years of supervised release. Dkt. No. 36. In 2015, this

Court reduced Defendant’s imprisonment term to twenty years based on retroactive

changes to the sentencing guidelines. Dkt. No. 46.
Case 1:08-cr-00715-DKW Document 57 Filed 10/08/20 Page 2 of 8         PageID #: 453




      On September 14, 2020, Defendant filed a motion for sentence reduction

pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) (“compassionate release motion”). Dkt.

48. Defendant argues his age and medical conditions—hypertension, sleep apnea,

chronic Hepatitis C, an endo/lipid problem, and lung scarring from a bout of

coccidioidomycosis—in light of the COVID-19 pandemic present extraordinary

and compelling reasons warranting release. Id. On September 28, 2020, the

Government filed a response opposing any sentence reduction, Dkt. Nos. 53, 55, to

which Defendant replied on October 1, 2020, Dkt. No. 54.

      This order follows.

                              LEGAL STANDARD

      “‘[A] judgment of conviction that includes [a sentence of imprisonment]

constitutes a final judgment’ and may not be modified by a district court except in

limited circumstances.” Dillon v. United States, 560 U.S. 817, 824 (2010)

(alterations in original) (quoting 18 U.S.C. § 3582(b)). Such circumstances must

be “expressly permitted by statute or by Rule 35 of the Federal Rules of Criminal

Procedure.” See 18 U.S.C. § 3582(c)(1)(B); see also Dillon, 560 U.S. at 827, 831;

United States v. Penna, 319 F.3d 509, 511 (9th Cir. 2003).

      Congress carved out one such circumstance in 18 U.S.C. § 3582(c)(1)(A)(i).

A court may “modify a term of imprisonment” upon an inmate’s motion if:




                                         2
Case 1:08-cr-00715-DKW Document 57 Filed 10/08/20 Page 3 of 8                    PageID #: 454




          1. the inmate exhausted “all administrative rights to appeal a failure of the
             [BOP] to bring a motion” on his behalf or 30 days has lapsed since the
             relevant warden received a request to do so;

          2. the inmate has established that “extraordinary and compelling reasons
             warrant such a reduction” and that “such a reduction is consistent with
             applicable [Sentencing Commission] policy statements”;

          3. the court considers the sentencing factors set forth in 18 U.S.C. §3553(a)
             and finds the inmate is “not a danger to the safety of any other person or
             the community,” as provided under 18 U.S.C. § 3142(g).

See 18 U.S.C. § 3582(c)(1)(A)(i); U.S.S.G. § 1B1.13 (policy statement). The

inmate bears the burden of establishing the requirements for a sentence reduction

by a preponderance. See, e.g., United States v. Sprague, 135 F.3d 1301, 1306–07

(9th Cir. 1998); see also Walton v. Arizona, 497 U.S. 639, 650 (1990) (a

defendant’s due process rights “are not violated by placing on him the burden of

proving mitigating circumstances sufficiently substantial to call for leniency”),

overruled on other grounds by Ring v. Arizona, 536 U.S. 584, 609 (2002).

                                         DISCUSSION

          The parties dispute only the second and third requirements detailed above.1

As explained below, because Defendant fails to demonstrate an extraordinary and

compelling reason justifying a sentence reduction, the Court does not reach the third

requirement.




1
    The Government concedes Defendant satisfies the exhaustion requirement. Dkt. No. 55 at 13.

                                                 3
Case 1:08-cr-00715-DKW Document 57 Filed 10/08/20 Page 4 of 8                   PageID #: 455




I.     Extraordinary and Compelling Reasons

       Section 3582(c)(1)(A)(i) permits a sentence reduction only upon a showing

of “extraordinary and compelling reasons” and only if “such a reduction is

consistent with applicable policy statements issued by the Sentencing

Commission” (the “Commission”). As this Court has explained, it is bound by the

Commission’s Commentary in U.S.S.G. § 1B1.13 regarding what constitutes an

“extraordinary and compelling” reason warranting a sentence reduction. See, e.g.,

United States v. Aruda, No. 14-CR-00577-DKW, 2020 WL 4043496, *2–*4 (D.

Haw. July 17, 2020).2

       Accordingly, the Court applies the following framework to determine

whether COVID-19 presents extraordinary and compelling reasons to grant a

reduction in sentence:

       [A]n inmate must necessarily establish the following three elements
       by a preponderance of the evidence: (1) the inmate is “suffering from
       a terminal illness,” or a “serious” physical or cognitive condition; (2)
       that condition puts the inmate at a high risk of becoming seriously ill
       from COVID-19; and (3) if the inmate were to contract COVID-19,
       the inmate's ability “to provide self-care within the . . . correctional
       facility” would be “substantially diminishe[d]” and the inmate would
       “not [be] expected to recover.”


2
 Defendant’s argument to the contrary, that this Court may independently determine what “other
reasons” constitute “extraordinary and compelling” reasons warranting a sentence reduction, see
Dkt. No. 48 at 11–12, Dkt. No. 54, was discussed at length and expressly rejected in Aruda.
2020 WL 4043496, at *2–5; see also United States v. Kealoha, No. 04-CR-00265-DKW, 2020
WL 3735773, *5–6 (D. Haw. July 6, 2020). To the extent the Second Circuit has held to the
contrary, see United States v. Brooker, 2020 WL 5739712 (2d Cir. Sept. 25, 2020), this Court
does not agree.

                                               4
Case 1:08-cr-00715-DKW Document 57 Filed 10/08/20 Page 5 of 8                       PageID #: 456




United States v. Kazanowski, No. 15-CR-00459-DKW-5, 2020 WL 3578310, at *7

(D. Haw. July 1, 2020) (alterations in original) (quoting U.S.S.G. §1B1.13 n.1(A)).

Defendant fails on the last two elements.

       The Court recognizes Defendant’s medical records show he suffered from

coccidioidomycosis in 2016 that has left him with some lung scarring. Dkt. Nos.

56-2, 56-3. Defendant is also a Hepatitis C carrier,3 has an endo/lipid problem, and

suffers from obstructive sleep apnea and hypertension. Dkt. No. 56-1. As the

Government points out though, Dkt. No. 55 at 15, none of these conditions is

recognized by the CDC as presenting an increased risk of serious illness upon

contracting COVID-19.4 At most, the CDC recognizes hypertension as a potential

risk factor.

       Defendant also contends that his age alone—sixty-seven—puts him at an

increased risk of a severe reaction to COVID-19.5 Dkt. No. 48 at 3. Even were that

true, Defendant has not demonstrated that there is “a high risk of contracting the



3
  Defendant argues that being a Hepatitis C carrier can lead to a compromised immune system
and liver disease. Dkt. No. 48 at 3–5. But, as the Government notes, Dkt. No. 55 at 15–16, there
is no evidence Defendant’s immune system is compromised or that he has liver disease.
4
  See Coronavirus Disease 2019 (COVID-19): People at Increased Risk for Severe Illness –
People with Certain Medical Conditions, CDC (updated Oct. 6, 2020)
https://www.cdc.gov/coronavirus /2019-ncov/need-extra-precautions/people-with-medical-
conditions.html (last visited Oct. 7, 2020).
5
  See Coronavirus Disease 2019 (COVID-19): People at Increased Risk for Severe Illness –Older
Adults, CDC (updated Sept. 11, 2020), https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
precautions/older-adults.html (last visited Oct. 7, 2020) (explaining “[a]s you get older, your risk
for severe illness from COVID-19 increases” and eight out of ten COVID-related deaths in the
United States are individuals over the age of 65).

                                                 5
Case 1:08-cr-00715-DKW Document 57 Filed 10/08/20 Page 6 of 8                   PageID #: 457




virus because of the number of positive COVID-19 cases at the facility where he is

housed.” See, e.g., United States v. Rodrigues, No. 16-CR-00529-DKW, 2020 WL

5351029, *5 (D. Haw. Sept. 4, 2020). Only seven inmates at FCI Sheridan, where

Defendant is housed, have ever tested positive for the virus.6 Currently, there are

none: zero inmates and zero staff testing positive. 7 This is down even from the five

active cases reported by Defendant when he filed his compassionate release motion

on September 14, 2020. Dkt. No. 48 at 14. Of course, this does not mean these

conditions present no risk. Indeed, the risk at FCI Sheridan and other BOP facilities

may be more than nominal. But Defendant is tasked with presenting "extraordinary

and compelling" reasons for this Court to effectively reduce his sentence by more

than eight years. These facts simply fail to meet that bar.

       Moreover, even if there was a more significant risk of Defendant contracting

the virus at FCI Sheridan, he has failed to demonstrate that his ability “to provide

self-care within the . . . correctional facility” would be “substantially diminishe[d]”

and he would “not [be] expected to recover.” See U.S.S.G. § 1B1.13 n.1(A).

Defendant admits that his medical conditions are well-managed at FCI Sheridan.

Dkt. No. 48 at 11 (“It is true that [Defendant’s] various conditions are being treated


6
  COVID-19 Coronavirus: COVID-19 Cases, BOP, https://www.bop.gov/coronavirus/ (last
visited Oct. 7, 2020). On this public website containing the coronavirus-related data for BOP
facilities, the BOP notes that it “update[s] the open COVID-19 confirmed positive test numbers,
recoveries, and the number of COVID-19 related deaths daily at 3:00 p.m.” Id.
7
  COVID-19 Coronavirus: COVID-19 Cases, BOP, https://www.bop.gov/coronavirus/ (last
visited Oct. 7, 2020).

                                               6
Case 1:08-cr-00715-DKW Document 57 Filed 10/08/20 Page 7 of 8                     PageID #: 458




and appear, to the extent possible, to be under control.”).8 Defendant argues the

Court should not consider how Defendant is now but must imagine how the

Defendant would fare if he contracted the virus. Dkt. No. 48 at 11. This is, of

course, something the Court considers in all COVID-19-related compassionate

release cases. But it is not an abstract imaginative exercise.

       Ultimately, Defendant bears the burden of presenting evidence

demonstrating that if he contracted the virus, he could not provide self-care and

would not be expected to recover at the facility. How Defendant is coping with his

medical conditions now—i.e., without the virus—is relevant to (1) the quality of

care he is receiving at the facility and (2) how he would be expected to respond to

the virus. The only other evidence of whether Defendant would be expected to

recover is the fact that zero COVID-19-related deaths have been reported at FCI

Sheridan.9 While the fact that Defendant’s medical conditions are well-managed

and there have been no deaths at his facility is not conclusive, it is evidence the



8
  Though Defendant does not argue it, the Court recognizes Defendant’s age—even without the
presence of COVID-19—may present an extraordinary and compelling reason warranting a
sentence reduction under U.S.S.G. § 1B1.13 n.1(B). If a defendant (1) is at least 65 years old,
(2) has served at least 10 years or 75 percent of his sentence, and (3) demonstrates he “is
experiencing a serious deterioration in physical or mental health because of the aging process,”
he may be entitled to relief. Id. Defendant objectively meets the first two requirements.
However, he admits his medical conditions are well-managed and presents no information even
suggesting that he is experiencing “serious” physical or mental deterioration due to the aging
process. See generally Dkt. No. 48. Thus, Defendant fares no better with Section 1B1.13
n.1(B).
9
  COVID-19 Coronavirus: COVID-19 Cases, BOP, https://www.bop.gov/coronavirus/ (last
visited Oct. 7, 2020).

                                                7
Case 1:08-cr-00715-DKW Document 57 Filed 10/08/20 Page 8 of 8                    PageID #: 459




facility is equipped to treat him, should he contract the virus. Certainly, Defendant

has presented no evidence to the contrary.

       Because Defendant has not carried his burden of showing that there are

“extraordinary and compelling reasons” justifying his early release under 18

U.S.C. § 3582(c)(1), he is not entitled to a sentence reduction.10

                                      CONCLUSION

       For the reasons set forth herein, Defendant’s motion for compassionate

release, Dkt. No. 48, is DENIED.

       IT IS SO ORDERED.

       DATED: October 8, 2020 at Honolulu, Hawai‘i.




 United States v. Leslie Ueki, No. 08-CR-00715-DKW, ORDER DENYING
 DEFENDANT’S MOTION FOR COMPASSIONATE RELEASE


10
  Because Defendant failed to present an extraordinary and compelling reason justifying a
sentence reduction, the Court need not consider the 18 U.S.C. § 3553(a) sentencing factors or
whether Defendant presents a danger to the community.

                                               8
